 



EXHIBIT 10.7
PLEDGE AGREEMENT
     PLEDGE AGREEMENT dated as of April 4, 2008 between MSLO Emeril Acquisition
Sub LLC, a Delaware limited liability company (“Pledgor”), and Bank of America,
N.A., as collateral agent (in such capacity, together with any successor
collateral agent, the “Collateral Agent”) for the Secured Parties (as defined
below).
     Reference is made to the Loan Agreement dated as of April 4, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), between the Borrower and Bank of America, N.A. (together with any
successor or assigns, the “Lender”). The Lender has agreed to extend credit to
the Borrower subject to the terms and conditions set forth in the Loan
Agreement. The obligations of the Lender to extend such credit are conditioned
upon, among other things, the execution and delivery of this Agreement.
Accordingly, the parties hereto agree as follows:
     1. Definitions.
          (a) Loan Agreement. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Loan Agreement. All
terms defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the New York UCC. “UCC” means the New York
UCC; provided that, if perfection or the effect of perfection or non-perfection
or the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority. The rules
of construction specified in Article I of the Loan Agreement also apply to this
Agreement.
          (b) Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “Accounts” has the meaning set forth in Section 2.
     “Aggregate Collateral Value” has the meaning set forth in Section 4.
     “Agreement” means this Pledge Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.
     “Bank” has the meaning set forth in Section 2.
     “Cash Collateral Account” has the meaning set forth in Section 2.
     “Collateral” has the meaning set forth in Section 2.



--------------------------------------------------------------------------------



 



2

     “Collateral Agent” has the meaning set forth in the preamble to this
Agreement.
     “Collateral Table” has the meaning set forth in Section 4.
     “Collateral Value”, with respect to (i) a money market fund, shall be
determined at any given time by multiplying (A) the most recent per share net
asset value of such money market fund obtained from the Wall Street Journal, or
such other reputable reporting service as the Collateral Agent may reasonably
select, times (B) the number of shares of such money market fund held in the
Cash Collateral Account as collateral. In the event that such net asset value is
not available in the Wall Street Journal, or such other reputable reporting
service as the Collateral Agent may reasonably select, the Collateral Value
shall be the value quoted to the Collateral Agent by a reputable brokerage firm
selected by the Collateral Agent and (ii) with respect to cash, shall be the
amount of such cash.
     “Eligible Collateral” has the meaning set forth in Section 4.
     “Guaranty” means the Continuing and Unconditional Guaranty dated as of
April 4, 2008 made by each Guarantor in favor of the Collateral Agent, as the
same may be, amended, amended and restated, modified or supplemented from time
to time.
     “Indemnitees” has the meaning set forth in Section 14(b).
     “Lender” has the meaning set forth in the preamble to this Agreement.
     “Loan Agreement” has the meaning set forth in the preamble to this
Agreement.
     “Outstanding Balance” means the outstanding principal balance of the Loan
from time to time.
     “Pledgor” has the meaning set forth in the preamble to this Agreement.
     “Secured Obligations” means, collectively, (i) the “Obligations” as defined
in the Loan Agreement, (ii) the “Guaranteed Obligations” as defined in the
Guaranty and (iii) all obligations and liabilities of Pledgor hereunder.
     “Secured Parties” means, collectively, the Bank, the Collateral Agent and
all other Guarantied Parties (as defined in the Guaranty).
     “Securities Intermediary” has the meaning set forth in Section 13.
     “Security Interest” has the meaning set forth in Section 2.
     2. Grant of Security Interest. As security for the payment or performance,
as the case may be, in full of the Secured Obligations, including without
limitation, obligations under the Guaranty, Pledgor hereby assigns and pledges
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) and right of set-off against, all right, title and interest
in or to all of the following assets



--------------------------------------------------------------------------------



 



3

and properties now owned or at any time hereafter acquired by Pledgor or in
which Pledgor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Collateral”):
          (a) (i) Account number ending in 1406537 held by Bank of America, N.A.
(the “Bank”) as agent or custodian for Pledgor under an agreement for custody,
safekeeping, investment management, investment advisory or similar services
between Pledgor and Bank (the “Cash Collateral Account”);
               (ii) All successor and replacement accounts, regardless of the
numbers of such accounts or the offices at which such accounts are maintained;
and
               (iii) Any linked or related accounts or subaccounts held by any
affiliate of Bank of America Corporation or any entity acting as clearing broker
for any of the accounts (the accounts described in clauses (i), (ii) and (iii),
collectively, the “Accounts”);
          (b) All rights of Pledgor in connection with the Accounts, including
any rights against any securities intermediary, any affiliate of Bank of America
Corporation or any clearing broker in connection with the Accounts;
          (c) All investment property, security entitlements, financial assets,
certificated securities, uncertificated securities, money, deposit accounts,
instruments, certificates of deposit, general intangibles, and all other
investments or property of any sort now or hereafter held, maintained or
administered in, or credited to, the Accounts; but excluding collective
investment funds managed by Bank of America, N.A., including without limitation
any interest in variable amount notes, commonly known as “master notes”; and
          (d) All present and future income, proceeds, earnings, increases, and
substitutions from or for the Collateral of every kind and nature, including
without limitation all payments, interest, profits, distributions, benefits,
rights, options, warrants, dividends, stock dividends, stock splits, stock
rights, regulatory dividends, subscriptions, monies, claims for money due and to
become due, proceeds of any insurance on the Collateral, shares of stock of
different par value or no par value issued in substitution or exchange for
shares included in the Collateral, and all other property Pledgor is entitled to
receive on account of such Collateral, including accounts, documents,
instruments, chattel paper, and general intangibles.
     3. Maintaining the Cash Collateral Account. Notwithstanding any other term
or condition to the contrary in any other agreement relating to the Cash
Collateral Account or any other Account, Pledgor (a) hereby grants “control”
(within the meaning of Sections 9-106 and 8-106 of the UCC) of the Cash
Collateral Account, the other Accounts and the other Collateral to the
Collateral Agent and authorizes the Bank to accept instructions and entitlement
orders from the Collateral Agent with respect to the Collateral without the
further consent of Pledgor, (b) agrees that so long as this Agreement is in
effect, Pledgor shall not be entitled to give instructions or entitlement orders
to the Bank or any other Person with respect to the Collateral (except that
Pledgor may request the Collateral Agent to give instructions to the Bank with
respect to the Collateral in accordance with the terms of this Agreement) and
Pledgor shall not grant “control” (within the meaning of Sections 9-106 and
8-106 of the UCC) of the Collateral



--------------------------------------------------------------------------------



 



4

Account and the other Collateral to any other Person and (c) except as provided
by the provisions of Sections 4(c) and 17(k), no asset or amount in the Accounts
shall be paid or released to or for the account of Pledgor.
     4. Collateral Maintenance.
          (a) On the date hereof, Pledgor has deposited in the Cash Collateral
Account $30,000,000 in cash. If requested by Pledgor, the Collateral Agent may
direct the Bank to invest amounts on deposit in the Cash Collateral Account in
one or more money market funds that the Collateral Agent may approve in its sole
discretion; provided, however, that any such money market fund investments are
permitted pursuant to Parent Guarantor’s board approved investment policy as
previously provided by Parent Guarantor to the Collateral Agent. At all times
during the term of this Agreement, Pledgor agrees to maintain in the Cash
Collateral Account, as security for the Secured Obligations, Collateral of a
type described on the table set forth below this paragraph (collectively, the
“Collateral Table”) and otherwise acceptable to the Collateral Agent (“Eligible
Collateral”) with an Aggregate Collateral Value at least equal to the
Outstanding Balance. “Aggregate Collateral Value” means, as of any date of
determination, an amount equal to the product obtained by multiplying (i) the
Collateral Value as of such date by (ii) the Margin Call Percentage shown on the
following table (the “Collateral Table”) for the applicable type of Eligible
Collateral:

          Eligible Collateral Type   Margin Call Percentage
Money Market
    100 %
Cash
    100 %

     The Collateral Agent shall have no obligation to give any Collateral Value
to any Collateral of a type not shown on the Collateral Table.
          (b) If the Outstanding Balance exceeds at any time the Aggregate
Collateral Value, then Pledgor shall have two (2) Business Days from the date
notification (whether oral or written) of such noncompliance is delivered to
Pledgor, to either deposit cash into the Cash Collateral Account, or prepay the
principal of the Loan such that, after giving effect thereto, the Outstanding
Balance is less than or equal to the Aggregate Collateral Value as of the date
on which such action is taken. Any such prepayment of the Loan shall be applied
to the principal installments due under Section 2.2(b) of the Loan Agreement in
the inverse order of their maturity.
          (c) Subject to the other provisions of this Section 4 and any written
agreement to the contrary with the Collateral Agent, if no Default or Event of
Default has occurred and is continuing or would result from such action, upon
any repayment or prepayment of the outstanding principal amount of the Loan,
upon the request of Pledgor, the Collateral Agent shall release Collateral from
the Cash Collateral Account having Collateral Value up to the lesser of (i) the
principal amount of the Loan so repaid or prepaid and (ii) the amount by which
the Aggregate Collateral Value exceeds the Outstanding Balance at the date of
request (and direct the sale or trade of investments in the Cash Collateral
Account to the extent necessary to do so);



--------------------------------------------------------------------------------



 



5

provided that, after giving effect to any such release of Collateral, the
Outstanding Balance is less than or equal to the Aggregate Collateral Value.
     5. Pledgor’s Covenants, Representations and Warranties. Pledgor covenants,
represents and warrants that unless compliance is waived by the Collateral Agent
in writing:
          (a) Pledgor is the legal and beneficial owner of all the Collateral
free and clear of any and all liens, encumbrances, or interests of any third
parties other than the security interest of Collateral Agent, for the benefit of
the Secured Parties, and will keep the Collateral free of all liens, claims,
security interests and encumbrances of any kind or nature, whether voluntary or
involuntary, except the security interest of Collateral Agent, for the benefit
of the Secured Parties.
          (b) Pledgor shall, at Pledgor’s expense, take all actions necessary or
advisable from time to time to maintain the first priority and perfection of the
security interest of the Collateral Agent in the Collateral and shall not take
any actions that would alter, impair or eliminate said priority or perfection.
          (c) Pledgor agrees to pay prior to delinquency all taxes, charges,
liens and assessments against the Collateral, and upon the failure of Pledgor to
do so, the Collateral Agent at its option may pay any of them and shall be the
sole judge of the legality or validity thereof and the amount necessary to
discharge the same.
          (d) If any of the Collateral is margin stock as defined in
Regulation U promulgated by the Board of Governors of the Federal Reserve System
of the United States, Pledgor will provide Collateral Agent a properly executed
Form U-1 Purpose Statement. Pledgor will comply with the requirements and
restrictions imposed by Regulation U.
          (e) Pledgor’s exact legal name is correctly set forth on the signature
page hereof. Pledgor will notify the Collateral Agent in writing at least twenty
(20) days prior to any change in Pledgor’s name or identity.
          (f) Pledgor’s chief executive office is, and has been for the entire
period of the existence of Pledgor, located, in the State of New York. Pledgor
is organized under the laws of the State of Delaware. Pledgor shall give the
Collateral Agent at least twenty (20) days’ prior written notice before changing
the location of its chief executive office, type of organization, business
structure or state of organization.
          (g) Pledgor’s organizational identification number assigned by the
State of Delaware is correctly set forth on the signature page hereof. Pledgor
shall promptly notify the Collateral Agent of any change of its organizational
identification number.
     6. Collateral Agent Appointed Attorney-in-Fact. Pledgor hereby appoints the
Collateral Agent the attorney-in-fact of Pledgor for the purpose of carrying out
the provisions of this Agreement and taking any action and executing any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof at any time after an Event of Default has
occurred and is continuing, which appointment is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, the Collateral Agent
shall have the



--------------------------------------------------------------------------------



 



6

right, upon the occurrence and during the continuance of an Event of Default
(except in the case of clauses (b), (g) and (j), which right may be exercised at
any time), with full power of substitution either in the Collateral Agent’s name
or in the name of Pledgor (but subject to any applicable terms of this
Agreement): (a) to endorse, receive, accept and collect all checks, drafts,
other payment orders and instruments representing or included in the Collateral
or representing any payment, dividend or distribution relating to any Collateral
or to take any other action to enforce, collect or compromise any of the
Collateral and to transfer any Collateral (including converting physical
certificates to book-entry holdings) into the name of the Collateral Agent or
its nominee or any broker-dealer (which may be an affiliate of the Collateral
Agent); (b) to execute any control agreement covering any Collateral on
Pledgor’s behalf and as attorney-in-fact for Pledgor in order to perfect the
Collateral Agent’s first priority and continuing security interest in the
Collateral and in order to provide the Collateral Agent with control of the
Collateral, and Pledgor’s signature on this Agreement or other authentication of
this Agreement shall constitute an irrevocable direction by Pledgor to any bank,
custodian, broker dealer, any other securities intermediary or commodity
intermediary holding any Collateral or any issuer of any letters of credit to
comply with any instructions or entitlement orders of the Collateral Agent with
respect to the Collateral without further consent of Pledgor; (c) to participate
in any recapitalization, reclassification, reorganization, consolidation,
redemption, stock split, merger or liquidation of any issuer of securities which
constitute Collateral, and in connection therewith Collateral Agent may deposit
or surrender control of the Collateral, accept money or other property in
exchange for the Collateral, and take such action as it deems proper in
connection therewith, and any money or property received on account of or in
exchange for the Collateral shall be applied to the Indebtedness or held by the
Collateral Agent thereafter as Collateral pursuant to the provisions hereof;
(d) to exercise any right, privilege or option pertaining to any Collateral, but
the Collateral Agent has no obligation to do so; (e) to file any claims, take
any actions or institute any proceedings which Collateral Agent determines to be
necessary or appropriate to collect or preserve the Collateral or to enforce the
Collateral Agent’s rights with respect to the Collateral; (f) to execute in the
name or otherwise authenticate on behalf of Pledgor any record reasonably
believed necessary or appropriate by the Collateral Agent for compliance with
laws, rules or regulations applicable to any Collateral, or in connection with
exercising the Collateral Agent’s rights under this Agreement; (g) to file any
financing statement relating to this Agreement electronically, and Collateral
Agent’s transmission of Pledgor’s signature on and authentication of the
financing statement shall constitute Pledgor’s signature on and authentication
of the financing statement; (h) to make any compromise or settlement it deems
desirable or proper with reference to the Collateral; (i) to do and take any and
all actions with respect to the Collateral and to perform any of Pledgor’s
obligations under this Agreement; and (j) to execute any documentation
reasonably believed necessary by the Collateral Agent for compliance with
Rule 144 or any other restrictions, laws, rules or regulations applicable to any
Collateral hereunder that constitutes restricted or control securities under the
securities laws. The foregoing appointments are irrevocable and coupled with an
interest and shall not be revoked without the Collateral Agent’s prior written
consent. To the extent permitted by law, Pledgor hereby ratifies all said
attorney-in-fact shall lawfully do by virtue hereof.
     7. Voting Rights.
          (a) So long as no Event of Default shall have occurred and is
continuing, Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to



--------------------------------------------------------------------------------



 



7

the Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement or any document or agreement executed in connection
herewith.
          (b) Upon the occurrence and during the continuance of an Event of
Default, all rights of Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to subsection
(a) above shall cease, and the Collateral Agent shall thereupon have the sole
right to exercise such voting and other consensual rights.
     8. Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may do any one or more of the following, to the extent
permitted by law:
          (a) Exercise as to any or all of the Collateral all the rights, powers
and remedies of an owner.
          (b) Enforce the security interest given hereunder pursuant to the UCC
and any other applicable law.
          (c) Sell all or any part of the Collateral at any public or private
sale in accordance with the UCC, without advertisement, in such manner and order
as Collateral Agent may elect. Collateral Agent may purchase the Collateral for
its own account at any such sale. The Collateral Agent shall give Pledgor such
notice of any public or private sale as may be required by the UCC, provided
that to the extent notice of any such sale is required by the UCC or other
applicable law, Pledgor agrees that at least 10 (ten) days notice to Pledgor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification and provided further
that, if the Collateral Agent fails to comply with this sentence in any respect,
its liability for such failure shall be limited to the liability (if any)
imposed on it as a matter of law under the UCC or other applicable law. Pledgor
acknowledges that Collateral may be sold at a loss to Pledgor, and that, in such
event, the Collateral Agent shall have no liability or responsibility to Pledgor
for such loss. Pledgor further acknowledges that a private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that no such private
sale shall, to the extent permitted by applicable law, be deemed not to be
“commercially reasonable” solely as a result of such prices and other sale
terms. Upon any such sale, the Collateral Agent shall have the right to deliver,
assign and transfer to the buyer thereof the Collateral so sold. Each buyer at
any such sale shall hold the Collateral so sold absolutely and free from any
claim or right of whatsoever kind, including any equity or right of redemption
of Pledgor that may be waived or any other right or claim of Pledgor, and
Pledgor, to the extent permitted by law, hereby specifically waives all rights
of redemption, stay or appraisal that Pledgor has or may have under any law now
existing or hereafter adopted. Without limiting any other rights and remedies
available to the Collateral Agent, Pledgor expressly acknowledges and agrees
that with respect to Collateral consisting of notes, bonds or other securities
which are not sold on a recognized market, the Collateral Agent shall be deemed
to have conducted a commercially reasonable sale of such Collateral if (i) such
sale is conducted by any nationally recognized broker-dealer (including any
affiliate of the Collateral Agent), investment banker or any other method common
in the securities industry, and (ii) if the purchaser is the Collateral Agent or
any Secured Party, the sale price received by such Person in connection with
such sale is reasonably supported by



--------------------------------------------------------------------------------



 



8

quotations received from one or more other nationally recognized broker-dealers,
investment bankers or other financial institutions.
          (d) Enforce the security interest of Collateral Agent in any deposit
account which is part of the Collateral by applying such account to the Secured
Obligations.
          (e) Exercise any other remedy provided under this Agreement or by any
applicable law.
          (f) Comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and such compliance will not be
considered to affect adversely the commercial reasonableness of any sale or
other disposition of the Collateral.
          (g) Sell the Collateral without giving any warranties as to the
Collateral. Collateral Agent may specifically disclaim any warranties of title
or the like. This procedure will not be considered to affect adversely the
commercial reasonableness of any sale or other disposition of the Collateral.
     Pledgor agrees that the Collateral may be sold as provided for in this
Pledge Agreement and expressly waives any rights of notice of sale,
advertisement procedures, or related provisions granted under applicable law,
including the New York Lien Law. All cash proceeds received by or on behalf of
the Collateral Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, following the payment of
the fees and expenses of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied in whole or in
part by the Collateral Agent to, the Secured Obligations in such order as the
Collateral Agent may elect in accordance with the provisions of the Loan
Documents. Any surplus of such cash or cash proceeds held by or on behalf of the
Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be paid to Pledgor. If the proceeds of sale, collection or
other realization of or upon the Collateral pursuant to this Section 8 are
insufficient to cover the costs and expenses of such realization and the payment
in full of all Secured Obligations, Pledgor and the Guarantors shall remain
liable for any deficiency to the extent Pledgor and such Guarantors are
obligated therefor under the other documents executed in connection with the
Secured Obligations and this Agreement, as well as the fees and expenses of any
Person employed by the Collateral Agent or any other Secured Party to collect
such deficiency in accordance with Section 14.
     9. Right to Cure; Limitation on Collateral Agent’s Duties. If Pledgor fails
to perform any agreement contained herein, the Collateral Agent may perform or
cause performance of such agreement and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by Pledgor under Section 14.
Any powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for reasonable care in the custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment



--------------------------------------------------------------------------------



 



9

substantially equal to that which the Collateral Agent accords its own property,
it being understood that the Collateral Agent shall not have any responsibility
for (a) ascertaining, exercising or taking other action or giving Pledgor notice
with respect to subscription rights, calls, conversions, exchanges, maturities,
lenders or other matters relative to any Collateral, whether or not the
Collateral Agent has or is deemed to have knowledge of such matters, or (b)
taking any necessary steps to preserve rights against any parties with respect
to any Collateral. the Collateral Agent shall not be liable for any loss to the
Collateral resulting from acts of God, war, civil commotion, fire, earthquake,
or other disaster or for any other loss or damage to the Collateral except to
the extent such loss is determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the Collateral Agent’s gross
negligence or willful misconduct.
     10. Waivers. The Collateral Agent shall be under no duty or obligation
whatsoever and Pledgor waives any right to require the Collateral Agent to
(a) make or give any presentment, demands for performances, notices of
nonperformance, protests, notices of protest or notices of dishonor in
connection with any obligations or evidences of indebtedness held by the
Collateral Agent as Collateral, or in connection with any obligation or
evidences of indebtedness which constitute in whole or in part the Secured
Obligations, (b) proceed against any Person, (c) proceed against or exhaust any
collateral, or (d) pursue any other remedy in the Collateral Agent’s power; and
Pledgor waives any defense arising by reason of any disability or other defense
of any Loan Party or any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any Loan Party or any other Person. Until
the Secured Obligations are paid in full, Pledgor waives any right of
subrogation, reimbursement, indemnification, and contribution (contractual,
statutory or otherwise), including without limitation any claim or right of
subrogation under the Bankruptcy Code (Title 11 of the U.S. Code) or any
successor statute, arising from the existence or performance of this Agreement,
and Pledgor waives any right to enforce any remedy which the Collateral Agent or
any Secured Party now has or may hereafter have against any Loan Party or
against any other Person and waives any benefit of and any right to participate
in any Collateral or security whatsoever now or hereafter held by the Collateral
Agent or any Secured Party. Pledgor agrees that it is solely responsible for
keeping itself informed as to all circumstances which bear upon the risk of
nonpayment or the risk of a margin call or liquidation of the Collateral.
     11. Transfer, Delivery and Return of Collateral.
          (a) Pledgor shall immediately deliver or cause to be delivered to the
Collateral Agent (or the Securities Intermediary, if any) (i) any certificates
or instruments now or hereafter representing or evidencing Collateral and such
certificates and instruments shall be in suitable form for transfer without
restriction or stop order by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank in form and substance reasonably
satisfactory to the Collateral Agent, and (ii) after an Event of Default has
occurred and is continuing, in the same form as received (with any necessary
endorsement), all dividends and other distributions paid or payable in cash in
respect of any Collateral and any such amounts, if received by Pledgor, shall be
received in trust for the benefit of the Collateral Agent, for the benefit of
the Secured Parties, and be segregated from the other property or funds of
Pledgor.



--------------------------------------------------------------------------------



 



10

          (b) The Collateral Agent may at any time deliver the Collateral or any
part thereof to Pledgor and the receipt by Pledgor shall be a complete and full
acquittance for the Collateral so delivered, and the Collateral Agent shall
thereafter be discharged from any liability or responsibility therefor.
     12. Continuing Agreement and Powers.
          (a) This is a continuing Agreement and all the rights, powers and
remedies hereunder shall, unless otherwise limited herein, apply to all past,
present and future Secured Obligations, including that arising under successive
transactions which shall either continue the Secured Obligations, increase or
decrease it, and notwithstanding the cessation of business, dissolution or
bankruptcy of any Loan Party, or any other event or proceeding affecting any
Loan Party.
          (b) Until all Secured Obligations shall have been paid in full, the
power of sale and all other rights, powers and remedies granted to the
Collateral Agent hereunder shall continue to exist and may be exercised by the
Collateral Agent at the time specified hereunder irrespective of the fact that
the Secured Obligations or any part thereof may have become barred by any
statute of limitations. Pledgor waives the benefit of any statute of limitations
as applied to this Agreement.
     13. Securities Intermediary. If permitted by the Collateral Agent, some or
all of the Collateral may be held at a broker or other securities intermediary
(the “Securities Intermediary”). Pledgor shall pay to the Securities
Intermediary any charges or costs imposed by the Securities Intermediary.
Pledgor at no time shall request that the Securities Intermediary release any
Collateral to Pledgor, except as expressly permitted by the Collateral Agent.
The Collateral Agent may require that Pledgor obtain a control agreement, signed
by the Securities Intermediary, in form and substance reasonably acceptable to
the Collateral Agent. The Collateral Agent may, at any time but in accordance
with the terms of this Agreement and any control agreement, require the
Securities Intermediary to do any or all of the following: (a) disburse any or
all of the Collateral to the Collateral Agent; (b) allow the Collateral Agent
(and not Pledgor) to exercise any rights relating to the Collateral; (c) sell
some or all of the Collateral and remit the sales proceeds (less the Securities
Intermediary’s normal sales charge) to the Collateral Agent; and (d) buy and
sell Collateral only upon the instructions of the Collateral Agent (and not
Pledgor). If the Collateral Agent assigns or transfers its rights under this
Agreement and the Collateral Agent is the Securities Intermediary for any or all
of the Collateral, Pledgor agrees that the Collateral Agent, in such capacity,
is irrevocably directed by Pledgor to comply with instructions or entitlement
orders with respect to such Collateral originated by any assignee or transferee
of this Agreement without further consent of Pledgor.
     14. Costs; Indemnification.
          (a) Pledgor agrees to pay or reimburse (i) all costs and reasonable
attorney’s fees incurred by the Collateral Agent and the Secured Parties in
connection with the enforcement, collection or protection of its rights in
connection with this Agreement and the other Loan Documents to which Pledgor is
party, including its rights under this Section and (ii) all reasonable costs and
expenses incurred by the Collateral Agent in the administration of



--------------------------------------------------------------------------------



 



11

this Agreement and the other Loan Documents to which Pledgor is a party. As used
in this paragraph, “attorneys’ fees” includes the allocated costs of in-house
counsel. In addition, Pledgor agrees to, upon reasonable notice from the
Collateral Agent, pay any and all stamp and other taxes or fees payable or
determined to be payable in connection with the execution and delivery of this
Agreement and the other documents to be delivered hereunder, and agrees to save
the Collateral Agent harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
or fees.
          (b) Pledgor agrees to indemnify and hold the Collateral Agent and the
other Secured Parties and their parent entities, Subsidiaries and all of their
directors, officers, employees, agents, successors, attorneys, and assigns
(collectively, the “Indemnitees”), harmless from any loss, liability, damages,
judgments, and costs of any kind relating to or arising directly or indirectly
out of (i) this Agreement or any other Loan Document, the Security Interest or
the Collateral and (ii) any litigation or proceeding related to or arising out
of this Agreement, any such document, the Security Interest or the Collateral,
in each case other than arising as a result of any such Indemnitee’s gross
negligence or willful misconduct. This indemnity includes but is not limited to
reasonable attorneys’ fees (including the allocated cost of in-house counsel).
Under no circumstances shall any of the Indemnitees have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith.
          (c) Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby. The provisions of this Section 14 shall
remain operative and in full force and effect regardless of the termination of
this Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party. All amounts due under this Section 14 shall be
payable upon demand.
     15. Notices. All notices and other communications hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 12 of the Loan Agreement, and (a) if given to Pledgor shall be sent to
the address or fax number listed in Section 12 of the Loan Agreement, or to such
other addresses or fax numbers as Pledgor may specify from time to time in
writing and (b) if given to the Collateral Agent, shall be sent to the following
address, or sent by facsimile to the fax number listed below, or to such other
addresses as the Collateral Agent may specify from time to time in writing:

     
          Collateral Agent:
  Bank of America, N.A.
 
  767 Fifth Avenue, Floor 12A
 
  New York, New York 10153
 
  Attention: Jane R. Heller
 
  Telecopy: 212-407-5402



--------------------------------------------------------------------------------



 



12

     
          with a copy to:
  Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
  1285 Avenue of the Americas
 
  New York, New York 10019-6064
 
  Attention: Stephen K. Koo
 
  Telecopy: 212-757-3990

     16. Dispute Resolution Provision. The Dispute Resolution Provision as set
forth in Section 13.13 of the Loan Agreement shall apply. By agreeing to binding
arbitration, the parties irrevocably and voluntarily waive any right they may
have to a trial by jury in respect of any Claim. Furthermore, without intending
in any way to limit this Agreement to arbitrate, to the extent any Claim is not
arbitrated, the parties irrevocably and voluntarily waive any right they may
have to a trial by jury in respect of such Claim. This waiver of jury trial
shall remain in effect even if the Class Action Waiver is limited, voided or
found unenforceable. WHETHER THE CLAIM IS DECIDED BY ARBITRATION OR BY TRIAL BY
A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE EFFECT OF THIS AGREEMENT IS
THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY TO THE EXTENT PERMITTED BY
LAW.
     17. Miscellaneous.
          (a) Cumulative Rights and No Waiver. Each and every right granted to
the Collateral Agent and the Secured Parties under any Loan Document, or allowed
it by law or equity shall be cumulative of each other and may be exercised in
addition to any and all other rights of the Collateral Agent or the Secured
Parties, and no delay in exercising any right shall operate as a waiver thereof,
nor shall any single or partial exercise by the Collateral Agent or the Secured
Parties of any right preclude any other or future exercise thereof or the
exercise of any other right. Pledgor expressly waives any presentment, demand,
protest or other notice of any kind, including but not limited to notice of
intent to accelerate and notice of acceleration, except in the event and to the
extent that any such notice is expressly required by the terms of any Loan
Document. No notice to or demand on Pledgor in any case shall, of itself,
entitle Pledgor to any other or future notice or demand in similar or other
circumstances.
          (b) Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York. To the extent that the
Collateral Agent or any Secured Party has greater rights or remedies under
federal law, whether as a national bank or otherwise, this paragraph shall not
be deemed to deprive such Person of such rights and remedies as may be available
under federal law.
          (c) Successor and Assigns. This Agreement is binding on Pledgor and
its successors and assignees and shall inure to the benefit of the Collateral
Agent and each other Secured Party and their successors and assigns; provided
that Pledgor may not assign any of its rights or obligations under this
Agreement without the Collateral Agent’s prior written consent (and any
purported assignment in violation of this Section 16(c) shall be null and void).
          (d) Amendment. No modification, consent, amendment or waiver of any
provision of this Agreement, nor consent to any departure by Pledgor therefrom,
shall be effective unless the same shall be in writing and signed by the
Collateral Agent and Pledgor.



--------------------------------------------------------------------------------



 



13

          (e) Headings. Section and paragraph headings are for reference only
and shall not affect the interpretation or meaning of any provisions of this
Agreement.
          (f) Severability. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced.
          (g) Survivability. All covenants, agreements, representations and
warranties made by Pledgor herein or in the other Loan Documents to which
Pledgor is a party shall survive the making of the Loan and shall continue in
full force and effect so long as the Secured Obligations, or any portion
thereof, are outstanding.
          (h) Counterparts. This Agreement may be executed in as many
counterparts as necessary or convenient, and by the different parties on
separate counterparts each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement. Signatures may be delivered via telecopy or in PDF format via
electronic mail and signature delivered by such means shall be deemed originals
for all purposes.
          (i) Right of Set-Off. In addition to any rights and remedies of the
Secured Parties provided by applicable law, upon the occurrence and during the
continuance of any Event of Default, each Secured Party is authorized at any
time and from time to time, without prior notice to Pledgor, any such notice
being waived by Pledgor to the fullest extent permitted by applicable law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Secured Party to or for the credit or the account of the
respective Loan Parties and their Subsidiaries against any and all Secured
Obligations owing to such Secured Party hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such Secured
Party or Affiliate shall have made demand under this Agreement or any other Loan
Document and although such obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness. Each Secured Party agrees promptly to notify Pledgor and the
Collateral Agent in writing after any such set off and application made by such
Secured Party; provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of the Collateral Agent
and each Secured Party under this Section 17(i) are in addition to other rights
and remedies (including other rights of setoff) that the Collateral Agent and
such Secured Party may have.
          (j) Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of Pledgor hereunder shall
be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Loan Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any increase in, or any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Secured Obligations, or any other amendment or waiver of or any consent
to any departure from the Loan Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) subject to the terms of Section 17(k), any other
circumstance that



--------------------------------------------------------------------------------



 



14

might otherwise constitute a defense available to, or a discharge of, Pledgor in
respect of the Secured Obligations or this Agreement.
          (k) Termination or Release. (i) This Agreement and the Security
Interest shall terminate with respect to the Collateral on the earlier to occur
of (A) the Collateral Delivery Date and (B) the date on which all the
outstanding Secured Obligations have been indefeasibly paid in full and the
Secured Parties have no further commitment under the Loan Agreement or other
agreements evidencing the Secured Obligations.
               (ii) If any funds are released from the Cash Collateral Account
pursuant to Section 4(c), the security interest in such funds shall be
automatically released.
               (iii) In connection with any termination or release pursuant to
paragraph (i) above, the Collateral Agent shall execute and deliver to Pledgor,
at Pledgor’s expense, all documents that Pledgor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 17(k) shall be without recourse to or warranty by the
Collateral Agent.
     (l) General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Loan Documents, each Secured Party
(whether or not a signatory hereto) shall be deemed irrevocably (a) to consent
to the appointment of the Collateral Agent as its agent hereunder and under such
other Loan Documents, (b) to confirm that the Collateral Agent shall have the
authority to act as the exclusive agent of such Secured Party for the
enforcement of any provisions of this Agreement and such other Loan Documents
against Pledgor, the exercise of remedies hereunder or thereunder and the giving
or withholding of any consent or approval hereunder or thereunder relating to
any Collateral or Pledgor’s obligations with respect thereto, (c) to agree that
it shall not take any action to enforce any provisions of this Agreement or any
other Loan Document against Pledgor, to exercise any remedy hereunder or
thereunder or to give any consents or approvals hereunder or thereunder except
as expressly provided in this Agreement or any other Loan Document and (d) to
agree to be bound by the terms of this Agreement and any other Loan Documents.
The Collateral Agent may resign at any time by giving written notice thereof to
the Secured Parties and Pledgor. Upon any such resignation, the Lender shall
appoint a successor Collateral Agent who shall be willing to accept, and
accepts, such appointment within thirty (30) days after the retiring Collateral
Agent shall have given notice of resignation (such appointment to be subject to
the prior written approval of Pledgor, which approval may not be unreasonably
withheld or delayed and shall not be required upon the occurrence and during the
continuance of an Event of Default). Upon the acceptance of such appointment by
the successor Collateral Agent, such successor Collateral Agent shall succeed to
and become vested with all the rights, powers and privileges and duties of the
retiring Collateral Agent, and the retiring Collateral Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents (but shall continue to have the benefit of Sections 14, 16 and 17(i)
hereof).
     (m) Financing Statements. Pledgor hereby irrevocably authorizes the
Collateral Agent to file one or more financing statements describing all or part
of the Collateral, and continuation statements, or amendments thereto, relative
to all or part of the Collateral as authorized by applicable law. Such financing
statements, continuation statements and



--------------------------------------------------------------------------------



 



15

amendments will contain any other information required by the UCC for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including the type of organization Pledgor is and any
organizational identification number issued to Pledgor. Pledgor agrees to
furnish any such information to the Collateral Agent promptly upon request.
Pledgor also ratifies its authorization for the Collateral Agent to have filed
any initial financing statement or amendments thereto filed prior to the date
hereof.
     (n) Further Assurances. From time to time, Pledgor shall, at the request of
the Collateral Agent, execute such other agreements, documents or instruments or
take any other actions in connection with this Agreement as the Collateral Agent
may reasonably deem necessary to evidence or perfect the security interests
granted herein, to maintain the first priority of the security interests, or to
effectuate the rights granted to the Collateral Agent herein, but their failure
to do so shall not limit or affect any security interest or any other rights of
the Collateral Agent in and to the Collateral. Pledgor will execute and deliver
to the Collateral Agent any stock powers, instructions to any securities
intermediary, issuer or transfer agent, proxies, or any other documents of
transfer that the Collateral Agent requests in order to perfect, obtain control
or otherwise protect the Collateral Agent’s security interest in the Collateral
or to effect the Collateral Agent’s rights under this Agreement. Such powers or
documents may be executed in blank or completed prior to execution, as
reasonably requested by the Collateral Agent.
[This space left intentionally blank.]



--------------------------------------------------------------------------------



 



 

     
Pledgor’s Chief Executive Office:
  PLEDGOR:
 
   
11 West 42nd Street
  MSLO EMERIL ACQUISITION SUB LLC
New York, NY 10036
   

                  By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser 
      Title:   Vice President     

Pledgor’s organizational identification number
assigned by the State of Delaware:
4523889

          COLLATERAL AGENT:

BANK OF AMERICA, N.A., as Collateral Agent
      By:   /s/ Jane R. Heller         Name:   Jane R. Heller        Title:  
Senior Vice President       

Acknowledged and Agreed
this 4th day of April, 2008:

          BANK OF AMERICA, N.A.
      By:   /s/ Jane R. Heller         Name:   Jane R. Heller        Title:  
Senior Vice President       

[Signature page to pledge Agreement]

